Case 3:20-cv-08016-DLR Document 25-1 Filed 07/10/20 Page 1 of 22




                Exhibit A
              Case 3:20-cv-08016-DLR Document 25-1 Filed 07/10/20 Page 2 of 22
Barr v. American Association of Political Consultants, Inc, --- S.Ct. ---- (2020)


                                                                 Justice Sotomayor filed an opinion concurring in the
                                                                 judgment.
                 2020 WL 3633780
    Only the Westlaw citation is currently available.
                                                                 Justice Breyer filed an opinion concurring in the judgment
          Supreme Court of the United States.
                                                                 with respect to severability and dissenting in part, in which
             William P. BARR, Attorney                           Justices Ginsburg and Kagan joined.
              General, et al., Petitioners
                           v.                                    Justice Gorsuch filed an opinion concurring in the judgment
                                                                 in part and dissenting in part, in which Justice Thomas joined
           AMERICAN ASSOCIATION OF
                                                                 in part.
        POLITICAL CONSULTANTS, INC., et al.

                         No. 19-631                              Procedural Posture(s): Petition for Writ of Certiorari; On
                              |                                  Appeal; Motion for Summary Judgment.
                    Argued May 6, 2020
                                                                 West Codenotes
                              |
                    Decided July 6, 2020                         Held Unconstitutional
                                                                 Communications Act of 1934 § 227, 47 U.S.C.A. § 227(b)(1)
Synopsis
                                                                 (A)(iii)
Background: Political and polling organizations brought
declaratory judgment action against United States Attorney
General and Federal Communications Commission (FCC),                                       Syllabus *
alleging that exemption from Telephone Consumer Protection
Act's (TCPA) restriction on automated calls or “robocalls”        *1 In response to consumer complaints, Congress passed
to cell phones, for collection of debts owned or backed          the Telephone Consumer Protection Act of 1991 (TCPA)
by federal government, violated Free Speech Clause. The          to prohibit, inter alia, almost all robocalls to cell phones.
United States District Court for the Eastern District of         47 U.S.C. § 227(b)(1)(A)(iii). In 2015, Congress amended
North Carolina, James C. Dever III, J., 323 F.Supp.3d 737,       the robocall restriction, carving out a new government-debt
entered summary judgment in defendants' favor, and plaintiffs    exception that allows robocalls made solely to collect a debt
appealed. The United States Court of Appeals for the Fourth      owed to or guaranteed by the United States. 129 Stat. 588.
Circuit, King, Circuit Judge, 923 F.3d 159, vacated and          The American Association of Political Consultants and three
remanded. Certiorari was granted.                                other organizations that participate in the political system
                                                                 filed a declaratory judgment action, claiming that § 227(b)
                                                                 (1)(A)(iii) violated the First Amendment. The District Court
                                                                 determined that the robocall restriction with the government-
Holdings: The Supreme Court, Justice Kavanaugh, held that:
                                                                 debt exception was content-based but that it survived strict
                                                                 scrutiny because of the Government’s compelling interest in
debt-collection exception to TCPA's robocall restriction
                                                                 collecting debt. The Fourth Circuit vacated the judgment,
impermissibly favored debt-collection speech over political
                                                                 agreeing that the robocall restriction with the government-
and other speech, in violation of First Amendment, and
                                                                 debt exception was a content-based speech restriction, but
                                                                 holding that the law could not withstand strict scrutiny. The
applying traditional severability principles, TCPA's entire
                                                                 court invalidated the government-debt exception and applied
robocall restriction would not be invalidated but, rather, the
                                                                 traditional severability principles to sever it from the robocall
debt-collection exception would be invalidated and severed
                                                                 restriction.
from the remainder of the statute.
                                                                 Held: The judgment is affirmed.
Affirmed.
                                                                 923 F.3d 159, affirmed.
Justice Thomas joined in Parts I and II.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
              Case 3:20-cv-08016-DLR Document 25-1 Filed 07/10/20 Page 3 of 22
Barr v. American Association of Political Consultants, Inc, --- S.Ct. ---- (2020)


Justice KAVANAUGH, joined by THE CHIEF JUSTICE,                     Accounting Oversight Bd., 561 U.S. 477, 130 S.Ct. 3138,
Justice THOMAS, and Justice ALITO, concluded in Part II             177 L.Ed.2d 706. The remainder of the law is capable of
that the 2015 government-debt exception violates the First          functioning independently and would be fully operative as a
Amendment. Pp. –––– – ––––.                                         law. Severing this relatively narrow exception to the broad
                                                                    robocall restriction fully cures the First Amendment unequal
(a) The Free Speech Clause provides that government                 treatment problem and does not raise any other constitutional
generally “has no power to restrict expression because of its       problems. Pp. –––– – ––––.
message, its ideas, its subject matter, or its content.” Police
Dept. of Chicago v. Mosley, 408 U.S. 92, 95, 92 S.Ct. 2286,         Justice SOTOMAYOR concluded that the government-debt
33 L.Ed.2d 212. Under this Court’s precedents, content-based        exception fails under intermediate scrutiny and is severable
laws are subject to strict scrutiny. See Reed v. Town of Gilbert,   from the rest of the Act. Pp. –––– – ––––.
576 U.S. 155, 165, 135 S.Ct. 2218, 192 L.Ed.2d 236. Section
227(b)(1)(A)(iii)’s robocall restriction, with the government-      Justice BREYER, joined by Justice GINSBURG and Justice
debt exception, is content based because it favors speech           KAGAN, would have upheld the government-debt exception,
made for the purpose of collecting government debt over             but given the contrary majority view, agreed that the provision
political and other speech. Pp. –––– – ––––.                        is severable from the rest of the statute. Pp. –––– – ––––.

(b) The Government’s arguments for deeming the statute              Justice GORSUCH concluded that content-based restrictions
content-neutral are unpersuasive. First, § 227(b)(1)(A)(iii)        on speech are subject to strict scrutiny, that the Telephone
does not draw distinctions based on speakers, and even if           Consumer Protection Act’s rule against cellphone robocalls
it did, that would not “automatically render the distinction        is a content-based restriction, and that this rule fails strict
content neutral.” Reed, 576 U.S., at 170, 135 S.Ct. 2218.           scrutiny and therefore cannot be constitutionally enforced.
Second, the law here focuses on whether the caller is speaking      Pp. –––– – ––––.
about a particular topic and not, as the Government contends,
simply on whether the caller is engaged in a particular             KAVANAUGH, J., announced the judgment of the Court and
economic activity. See Sorrell v. IMS Health Inc., 564 U.S.         delivered an opinion, in which ROBERTS, C. J., and ALITO,
552, 563–564, 131 S.Ct. 2653, 180 L.Ed.2d 544. Third, while         J., joined, and in which THOMAS, J., joined as to Parts I
“the First Amendment does not prevent restrictions directed         and II. SOTOMAYOR, J., filed an opinion concurring in the
at commerce or conduct from imposing incidental burdens on          judgment. BREYER, J., filed an opinion concurring in the
speech,” this law “does not simply have an effect on speech,        judgment with respect to severability and dissenting in part,
but is directed at certain content and is aimed at particular       in which GINSBURG and KAGAN, JJ., joined. GORSUCH,
speakers.” Id., at 567, 131 S.Ct. 2653.                             J., filed an opinion concurring in the judgment in part and
                                                                    dissenting in part, in which THOMAS, J., joined as to Part II.
(c) As the Government concedes, the robocall restriction
with the government-debt exception cannot satisfy strict
scrutiny. The Government has not sufficiently justified the         ON WRIT OF CERTIORARI TO THE UNITED STATES
differentiation between government-debt collection speech           COURT OF APPEALS FOR THE FOURTH CIRCUIT
and other important categories of robocall speech, such as
                                                                    Attorneys and Law Firms
political speech, issue advocacy, and the like. Pp. –––– –
––––.                                                               Noel J. Francisco, Solicitor General Counsel of Record
                                                                    Department of Justice, Washington, D. C., for Petitioners.
 *2 Justice KAVANAUGH, joined by THE CHIEF JUSTICE
and Justice ALITO, concluded in Part III that the 2015              William E. Raney, Kellie Mitchell Bubeck, Copilevitz, Lam
government-debt exception is severable from the underlying          & Raney, P.C., 310 W. 20th Street, Suite 300, Kansas
1991 robocall restriction. The TCPA is part of the                  City, MO, Roman Martinez, Counsel of Record, Andrew
Communications Act, which has contained an express                  B. Clubok, Susan E. Engel, Tyce R. Walters, Samir Deger-
severability clause since 1934. Even if that clause did not         Sen, Gregory B. in Den Berken Latham & Watkins LLP,
apply to the exception, the presumption of severability would       555 Eleventh Street, NW, Suite 1000, Washington, DC, for
still apply. See, e.g., Free Enterprise Fund v. Public Company      Respondents.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
              Case 3:20-cv-08016-DLR Document 25-1 Filed 07/10/20 Page 4 of 22
Barr v. American Association of Political Consultants, Inc, --- S.Ct. ---- (2020)


                                                                   Six Members of the Court today conclude that Congress has
Joshua H. Stein, Matthew W. Sawchak, Solicitor General,            impermissibly favored debt-collection speech over political
Ryan Y. Park, Deputy Solicitor General, Nicholas S. Brod,          and other speech, in violation of the First Amendment. See
Assistant Solicitor, General, Attorney General, Curtis T.          infra, at –––– – ––––; post, at –––– – –––– (SOTOMAYOR,
Hill, Jr., Indiana Attorney General, * Thomas M. Fisher,           J., concurring in judgment); post, at ––––, –––– (GORSUCH,
Solicitor General, Kian J. Hudson, Deputy Solicitor General,       J., concurring in judgment in part and dissenting in
Julia C. Payne, Deputy Attorney General, North Carolina,           part). Applying traditional severability principles, seven
Department of Justice, Post Office Box 629, Raleigh, NC            Members of the Court conclude that the entire 1991 robocall
27602, Office of the Indiana, Attorney General, 302 W.             restriction should not be invalidated, but rather that the 2015
Washington St., Indianapolis, IN, for Petitioners.                 government-debt exception must be invalidated and severed
                                                                   from the remainder of the statute. See infra, at –––– – ––––;
Noel J. Francisco, Solicitor General, Joseph H. Hunt,              post, at –––– (SOTOMAYOR, J., concurring in judgment);
Assistant Attorney General, Malcolm L. Stewart, Deputy             post, at –––– – –––– (BREYER, J., concurring in judgment
Solicitor General, Frederick Liu, Assistant to the Solicitor       with respect to severability and dissenting in part). As a result,
General, Mark B. Stern, Michael S. Raab, Lindsey Powell,           plaintiffs still may not make political robocalls to cell phones,
Attorneys, Department of Justice, Washington, D.C., for            but their speech is now treated equally with debt-collection
Petitioners.                                                       speech. The judgment of the U. S. Court of Appeals for the
                                                                   Fourth Circuit is affirmed.
Opinion

Justice KAVANAUGH announced the judgment of the Court
and delivered an opinion, in which THE CHIEF JUSTICE                                               I
and Justice ALITO join, and in which Justice THOMAS joins
as to Parts I and II.
                                                                                                   A
Americans passionately disagree about many things. But they
are largely united in their disdain for robocalls. The Federal      *3 In 1991, Congress passed and President George H. W.
Government receives a staggering number of complaints              Bush signed the Telephone Consumer Protection Act. The
about robocalls—3.7 million complaints in 2019 alone. The          Act responded to a torrent of vociferous consumer complaints
States likewise field a constant barrage of complaints.            about intrusive robocalls. A growing number of telemarketers
                                                                   were using equipment that could automatically dial a
For nearly 30 years, the people’s representatives in Congress      telephone number and deliver an artificial or prerecorded
have been fighting back. As relevant here, the Telephone           voice message. At the time, more than 300,000 solicitors
Consumer Protection Act of 1991, known as the TCPA,                called more than 18 million Americans every day. TCPA,
generally prohibits robocalls to cell phones and home phones.      § 2, ¶¶3, 6, 105 Stat. 2394, note following 47 U.S.C. §
But a 2015 amendment to the TCPA allows robocalls that             227. Consumers were “outraged” and considered robocalls an
are made to collect debts owed to or guaranteed by the             invasion of privacy “regardless of the content or the initiator
Federal Government, including robocalls made to collect            of the message.” ¶¶6, 10.
many student loan and mortgage debts.
                                                                   A leading Senate sponsor of the TCPA captured the zeitgeist
This case concerns robocalls to cell phones. Plaintiffs in         in 1991, describing robocalls as “the scourge of modern
this case are political and nonprofit organizations that want      civilization. They wake us up in the morning; they interrupt
to make political robocalls to cell phones. Invoking the           our dinner at night; they force the sick and elderly out of bed;
First Amendment, they argue that the 2015 government-              they hound us until we want to rip the telephone right out of
debt exception unconstitutionally favors debt-collection           the wall.” 137 Cong. Rec. 30821 (1991).
speech over political and other speech. As relief from that
unconstitutional law, they urge us to invalidate the entire 1991   In enacting the TCPA, Congress found that banning robocalls
robocall restriction, rather than simply invalidating the 2015     was “the only effective means of protecting telephone
government-debt exception.                                         consumers from this nuisance and privacy invasion.” TCPA
                                                                   § 2, ¶12. To that end, the TCPA imposed various restrictions
                                                                   on the use of automated telephone equipment. § 3(a), 105


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               3
                 Case 3:20-cv-08016-DLR Document 25-1 Filed 07/10/20 Page 5 of 22
Barr v. American Association of Political Consultants, Inc, --- S.Ct. ---- (2020)


Stat. 2395. As relevant here, one restriction prohibited “any       members make calls to citizens to discuss candidates and
call (other than a call made for emergency purposes or made         issues, solicit donations, conduct polls, and get out the vote.
with the prior express consent of the called party) using           Plaintiffs believe that their political outreach would be more
any automatic telephone dialing system or an artificial or          effective and efficient if they could make robocalls to cell
prerecorded voice” to “any telephone number assigned to a           phones. 3 But because plaintiffs are not in the business
paging service, cellular telephone service, specialized mobile      of collecting government debt, § 227(b)(1)(A)(iii) prohibits
radio service, or other radio common carrier service, or any        them from making those robocalls.
service for which the called party is charged for the call.” Id.,
at 2395–2396 (emphasis added). That provision is codified in        Plaintiffs filed a declaratory judgment action against the U. S.
§ 227(b)(1)(A)(iii) of Title 47 of the U. S. Code.                  Attorney General and the FCC, claiming that § 227(b)(1)(A)
                                                                    (iii) violated the First Amendment. The U. S. District Court
In plain English, the TCPA prohibited almost all robocalls to       for the Eastern District of North Carolina determined that the
cell phones. 1                                                      robocall restriction with the government-debt exception was
                                                                    a content-based speech regulation, thereby triggering strict
Twenty-four years later, in 2015, Congress passed and               scrutiny. But the court concluded that the law survived strict
President Obama signed the Bipartisan Budget Act. In                scrutiny, even with the content-based exception, because of
addition to making other unrelated changes to the U. S. Code,       the Government’s compelling interest in collecting debt.
that Act amended the TCPA’s restriction on robocalls to cell
phones. It stated:                                                  The U. S. Court of Appeals for the Fourth Circuit vacated
                                                                    the judgment. American Assn. of Political Consultants,
  “(a) IN GENERAL.—Section 227(b) of the                            Inc. v. FCC, 923 F.3d 159 (2019). The Court of Appeals
  Communications Act of 1934 (47 U.S.C. 227(b)) is                  agreed with the District Court that the robocall restriction
  amended—                                                          with the government-debt exception was a content-based
                                                                    speech restriction. But the court held that the law could not
  (1) in paragraph (1)—
                                                                    withstand strict scrutiny and was therefore unconstitutional.
  (A) in subparagraph (A)(iii), by inserting ‘, unless such call    The Court of Appeals then applied traditional severability
  is made solely to collect a debt owed to or guaranteed by         principles and concluded that the government-debt exception
  the United States’ after ‘charged for the call.’ ” 129 Stat.      was severable from the underlying robocall restriction. The
                                                                    Court of Appeals therefore invalidated the government-debt
  588. 2
                                                                    exception and severed it from the robocall restriction.
 *4 In other words, Congress carved out a new government-
                                                                    The Government petitioned for a writ of certiorari because
debt exception to the general robocall restriction.
                                                                    the Court of Appeals invalidated part of a federal statute—
                                                                    namely, the government-debt exception. Plaintiffs supported
The TCPA imposes tough penalties for violating the robocall
                                                                    the petition, arguing from the other direction that the Court
restriction. Private parties can sue to recover up to $1,500
                                                                    of Appeals did not go far enough in providing relief and
per violation or three times their actual monetary losses,
                                                                    should have invalidated the entire 1991 robocall restriction
which can add up quickly in a class action. § 227(b)(3).
                                                                    rather than simply invalidating the 2015 government-debt
States may bring civil actions against robocallers on behalf of
                                                                    exception. We granted certiorari. 589 U. S. ––––, 140 S.Ct.
their citizens. § 227(g)(1). And the Federal Communications
                                                                    812, 205 L.Ed.2d 449 (2020).
Commission can seek forfeiture penalties for willful or
repeated violations of the statute. § 503(b).

                                                                                                   II
                               B                                    Ratified in 1791, the First Amendment provides that Congress
                                                                    shall make no law “abridging the freedom of speech.” Above
Plaintiffs in this case are the American Association of
                                                                    “all else, the First Amendment means that government”
Political Consultants and three other organizations that
                                                                    generally “has no power to restrict expression because of its
participate in the political system. Plaintiffs and their
                                                                    message, its ideas, its subject matter, or its content.” Police


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
               Case 3:20-cv-08016-DLR Document 25-1 Filed 07/10/20 Page 6 of 22
Barr v. American Association of Political Consultants, Inc, --- S.Ct. ---- (2020)


Dept. of Chicago v. Mosley, 408 U.S. 92, 95, 92 S.Ct. 2286,          and other speech, the law is a content-based restriction on
33 L.Ed.2d 212 (1972).                                               speech.

 *5 The Court’s precedents allow the government to                   The Government advances three main arguments for deeming
“constitutionally impose reasonable time, place, and manner          the statute content-neutral, but none is persuasive.
regulations” on speech, but the precedents restrict the
government from discriminating “in the regulation of                 First, the Government suggests that § 227(b)(1)(A)(iii) draws
expression on the basis of the content of that expression.”          distinctions based on speakers (authorized debt collectors),
Hudgens v. NLRB, 424 U.S. 507, 520, 96 S.Ct. 1029, 47                not based on content. But that is not the law in front of us.
L.Ed.2d 196 (1976). Content-based laws are subject to strict         This statute singles out calls “made solely to collect a debt
scrutiny. See Reed v. Town of Gilbert, 576 U.S. 155, 163–164,        owed to or guaranteed by the United States,” not all calls from
135 S.Ct. 2218, 192 L.Ed.2d 236 (2015). By contrast, content-        authorized debt collectors.
neutral laws are subject to a lower level of scrutiny. Id., at
166, 135 S.Ct. 2218.                                                 In any event, “the fact that a distinction is speaker based” does
                                                                     not “automatically render the distinction content neutral.”
Section 227(b)(1)(A)(iii) generally bars robocalls to cell           Reed, 576 U.S., at 170, 135 S.Ct. 2218; Sorrell v. IMS Health
phones. Since the 2015 amendment, the law has exempted               Inc., 564 U.S. 552, 563–564, 131 S.Ct. 2653, 180 L.Ed.2d
robocalls to collect government debt. The initial First              544 (2011). Indeed, the Court has held that “ ‘ laws favoring
Amendment question is whether the robocall restriction, with         some speakers over others demand strict scrutiny when the
the government-debt exception, is content-based. The answer          legislature’s speaker preference reflects a content preference.’
is yes.                                                              ” Reed, 576 U.S., at 170, 135 S.Ct. 2218 (quoting Turner
                                                                     Broadcasting System, Inc. v. FCC, 512 U.S. 622, 658, 114
As relevant here, a law is content-based if “a regulation of         S.Ct. 2445, 129 L.Ed.2d 497 (1994)).
speech ‘on its face’ draws distinctions based on the message
a speaker conveys.” Reed, 576 U.S., at 163, 135 S.Ct. 2218.          Second, the Government argues that the legality of a robocall
That description applies to a law that “singles out specific         under the statute depends simply on whether the caller is
subject matter for differential treatment.” Id., at 169, 135 S.Ct.   engaged in a particular economic activity, not on the content
2218. For example, “a law banning the use of sound trucks            of speech. We disagree. The law here focuses on whether
for political speech—and only political speech—would be              the caller is speaking about a particular topic. In Sorrell, this
a content-based regulation, even if it imposed no limits on          Court held that a law singling out pharmaceutical marketing
the political viewpoints that could be expressed.” Ibid.; see,       for unfavorable treatment was content-based. 564 U.S., at
e.g., Simon & Schuster, Inc. v. Members of N. Y. State Crime         563–564, 131 S.Ct. 2653. So too here.
Victims Bd., 502 U.S. 105, 116, 112 S.Ct. 501, 116 L.Ed.2d
476 (1991); Arkansas Writers’ Project, Inc. v. Ragland, 481           *6 Third, according to the Government, if this statute is
U.S. 221, 229–230, 107 S.Ct. 1722, 95 L.Ed.2d 209 (1987);            content-based because it singles out debt-collection speech,
Widmar v. Vincent, 454 U.S. 263, 265, 276–277, 102 S.Ct.             then so are statutes that regulate debt collection, like the Fair
269, 70 L.Ed.2d 440 (1981); Carey v. Brown, 447 U.S. 455,            Debt Collection Practices Act. See 15 U.S.C. § 1692 et seq. 4
459–463, 100 S.Ct. 2286, 65 L.Ed.2d 263 (1980); Erznoznik            That slippery-slope argument is unpersuasive in this case.
v. Jacksonville, 422 U.S. 205, 211–212, 95 S.Ct. 2268, 45            As we explained in Sorrell, “the First Amendment does not
L.Ed.2d 125 (1975); Mosley, 408 U.S., at 95–96, 92 S.Ct.             prevent restrictions directed at commerce or conduct from
2286.                                                                imposing incidental burdens on speech.” 564 U.S., at 567, 131
                                                                     S.Ct. 2653. The law here, like the Vermont law in Sorrell,
Under § 227(b)(1)(A)(iii), the legality of a robocall turns          “does not simply have an effect on speech, but is directed
on whether it is “made solely to collect a debt owed to              at certain content and is aimed at particular speakers.”
or guaranteed by the United States.” A robocall that says,           Ibid. The Government’s concern is understandable, but the
“Please pay your government debt” is legal. A robocall that          courts have generally been able to distinguish impermissible
says, “Please donate to our political campaign” is illegal. That     content-based speech restrictions from traditional or ordinary
is about as content-based as it gets. Because the law favors         economic regulation of commercial activity that imposes
speech made for collecting government debt over political            incidental burdens on speech. The issue before us concerns



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                5
               Case 3:20-cv-08016-DLR Document 25-1 Filed 07/10/20 Page 7 of 22
Barr v. American Association of Political Consultants, Inc, --- S.Ct. ---- (2020)


only robocalls to cell phones. Our decision today on that            *7 Plaintiffs’ argument is not without force, but we
issue fits comfortably within existing First Amendment              ultimately disagree with it. It is true that the Court has
precedent. Our decision is not intended to expand existing          recognized that exceptions to a speech restriction “may
First Amendment doctrine or to otherwise affect traditional or      diminish the credibility of the government’s rationale for
ordinary economic regulation of commercial activity.                restricting speech in the first place.” City of Ladue v.
                                                                    Gilleo, 512 U.S. 43, 52, 114 S.Ct. 2038, 129 L.Ed.2d 36
In short, the robocall restriction with the government-debt         (1994). But here, Congress’s addition of the government-debt
exception is content-based. Under the Court’s precedents, a         exception in 2015 does not cause us to doubt the credibility
“law that is content based” is “subject to strict scrutiny.”        of Congress’s continuing interest in protecting consumer
Reed, 576 U.S., at 165, 135 S.Ct. 2218. The Government              privacy.
concedes that it cannot satisfy strict scrutiny to justify the
government-debt exception. We agree. The Government’s               After all, the government-debt exception is only a slice of
stated justification for the government-debt exception is           the overall robocall landscape. This is not a case where
collecting government debt. Although collecting government          a restriction on speech is littered with exceptions that
debt is no doubt a worthy goal, the Government concedes             substantially negate the restriction. On the contrary, even
that it has not sufficiently justified the differentiation          after 2015, Congress has retained a very broad restriction
between government-debt collection speech and other                 on robocalls. The pre-1991 statistics on robocalls show
important categories of robocall speech, such as political          that a variety of organizations collectively made a huge
speech, charitable fundraising, issue advocacy, commercial          number of robocalls. And there is no reason to think that
advertising, and the like. 5                                        the incentives for those organizations—and many others—to
                                                                    make robocalls has diminished in any way since 1991. The
                                                                    continuing robocall restriction proscribes tens of millions of
                                                                    would-be robocalls that would otherwise occur every day.
                               III                                  Congress’s continuing broad prohibition of robocalls amply
                                                                    demonstrates Congress’s continuing interest in consumer
Having concluded that the 2015 government-debt exception
                                                                    privacy.
created an unconstitutional exception to the 1991 robocall
restriction, we must decide whether to invalidate the entire
                                                                    The simple reality, as we assess the legislative developments,
1991 robocall restriction, or instead to invalidate and sever the
                                                                    is that Congress has competing interests. Congress’s growing
2015 government-debt exception. Before we apply ordinary
                                                                    interest (as reflected in the 2015 amendment) in collecting
severability principles, we must address plaintiffs’ broader
                                                                    government debt does not mean that Congress suddenly
initial argument for why the entire 1991 robocall restriction
                                                                    lacks a genuine interest in restricting robocalls. Plaintiffs
is unconstitutional.
                                                                    seem to argue that Congress must be interested either in
                                                                    debt collection or in consumer privacy. But that is a false
                                                                    dichotomy, as we see it. As is not infrequently the case with
                               A                                    either/or questions, the answer to this either/or question is
                                                                    “both.” Congress is interested both in collecting government
Plaintiffs correctly point out that the Government’s asserted
                                                                    debt and in protecting consumer privacy.
interest for the 1991 robocall restriction is consumer privacy.
But according to plaintiffs, Congress’s willingness to enact
                                                                    Therefore, we disagree with plaintiffs’ broader initial
the government-debt exception in 2015 betrays a newfound
                                                                    argument for holding the entire 1991 robocall restriction
lack of genuine congressional concern for consumer privacy.
                                                                    unconstitutional.
As plaintiffs phrase it, the 2015 exception “undermines the
credibility” of the Government’s interest in consumer privacy.
Tr. of Oral Arg. 38. Plaintiffs further contend that if Congress
no longer has a genuine interest in consumer privacy, then                                          B
the underlying 1991 robocall restriction is no longer justified
                                                                    Plaintiffs next focus on ordinary severability principles.
(presumably under any level of heightened scrutiny) and is
                                                                    Applying those principles, the question before the Court is
therefore now unconstitutional.
                                                                    whether (i) to invalidate the entire 1991 robocall restriction, as



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                6
              Case 3:20-cv-08016-DLR Document 25-1 Filed 07/10/20 Page 8 of 22
Barr v. American Association of Political Consultants, Inc, --- S.Ct. ---- (2020)


plaintiffs want, or (ii) to invalidate just the 2015 government-   cf. Milner v. Department of Navy, 562 U.S. 562, 569–573, 131
debt exception and sever it from the remainder of the statute,     S.Ct. 1259, 179 L.Ed.2d 268 (2011). 6
as the Government wants.
                                                                   Of course, when enacting a law, Congress often does not
We agree with the Government that we must invalidate the           include either a severability clause or a nonseverability
2015 government-debt exception and sever that exception            clause.
from the remainder of the statute. To explain why, we begin
with general severability principles and then apply those          In those cases, it is sometimes said that courts applying
principles to this case.                                           severability doctrine should search for other indicia of
                                                                   congressional intent. For example, some of the Court’s cases
                                                                   declare that courts should sever the offending provision
                               1                                   unless “the statute created in its absence is legislation that
                                                                   Congress would not have enacted.” Alaska Airlines, 480
When enacting a law, Congress sometimes expressly                  U.S., at 685, 107 S.Ct. 1476. But experience shows that
addresses severability. For example, Congress may include          this formulation often leads to an analytical dead end. That
a severability clause in the law, making clear that the            is because courts are not well equipped to imaginatively
unconstitutionality of one provision does not affect the           reconstruct a prior Congress’s hypothetical intent. In other
rest of the law. See, e.g., 12 U.S.C. § 5302; 15 U.S.C.            words, absent a severability or nonseverability clause, a court
§ 78gg; 47 U.S.C. § 608. Alternatively, Congress may               often cannot really know what the two Houses of Congress
include a nonseverability clause, making clear that the            and the President from the time of original enactment of a
unconstitutionality of one provision means the invalidity of       law would have wanted if one provision of a law were later
some or all of the remainder of the law, to the extent specified   declared unconstitutional.
in the text of the nonseverability clause. See, e.g., 4 U.S.C. §
125; note following 42 U.S.C. § 300aa–1; 94 Stat. 1797.            The Court’s cases have instead developed a strong
                                                                   presumption of severability. The Court presumes that an
When Congress includes an express severability or                  unconstitutional provision in a law is severable from the
nonseverability clause in the relevant statute, the judicial       remainder of the law or statute. For example, in Free
inquiry is straightforward. At least absent extraordinary          Enterprise Fund v. Public Company Accounting Oversight
circumstances, the Court should adhere to the text of the          Bd., the Court set forth the “normal rule”: “Generally
severability or nonseverability clause. That is because a          speaking, when confronting a constitutional flaw in a statute,
severability or nonseverability clause leaves no doubt about       we try to limit the solution to the problem, severing any
what the enacting Congress wanted if one provision of              problematic portions while leaving the remainder intact.”
the law were later declared unconstitutional. A severability       561 U.S. 477, 508, 130 S.Ct. 3138, 177 L.Ed.2d 706 (2010)
clause indicates “that Congress did not intend the validity        (internal quotation marks omitted); see also Seila Law, ante,
of the statute in question to depend on the validity of the        at 32 (same). In Regan v. Time, Inc., the plurality opinion
constitutionally offensive provision.” Alaska Airlines, Inc. v.    likewise described a “presumption” in “favor of severability”
Brock, 480 U.S. 678, 686, 107 S.Ct. 1476, 94 L.Ed.2d 661           and stated that the Court should “refrain from invalidating
(1987). And a nonseverability clause does the opposite.            more of the statute than is necessary.” 468 U.S. 641, 652–653,
                                                                   104 S.Ct. 3262, 82 L.Ed.2d 487 (1984).
 *8 On occasion, a party will nonetheless ask the Court to
override the text of a severability or nonseverability clause on   The Court’s power and preference to partially invalidate
the ground that the text does not reflect Congress’s “actual       a statute in that fashion has been firmly established since
intent” as to severability. That kind of argument may have         Marbury v. Madison. There, the Court invalidated part of § 13
carried some force back when courts paid less attention to         of the Judiciary Act of 1789. 1 Cranch 137, 179–180, 2 L.Ed.
statutory text as the definitive expression of Congress’s will.    60 (1803). The Judiciary Act did not contain a severability
But courts today zero in on the precise statutory text and,        clause. But the Court did not proceed to invalidate the entire
as a result, courts hew closely to the text of severability        Judiciary Act. As Chief Justice Marshall later explained, if
or nonseverability clauses. See Seila Law LLC v. Consumer          any part of an Act is “unconstitutional, the provisions of that
Financial Protection Bureau, ante, at 33 (plurality opinion);      part may be disregarded while full effect will be given to such



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            7
              Case 3:20-cv-08016-DLR Document 25-1 Filed 07/10/20 Page 9 of 22
Barr v. American Association of Political Consultants, Inc, --- S.Ct. ---- (2020)


as are not repugnant to the constitution of the United States.”    otherwise, the entire Judiciary Act of 1789 would be invalid
Bank of Hamilton v. Lessee of Dudley, 2 Pet. 492, 526, 7 L.Ed.     as a consequence of Marbury v. Madison. 8
496 (1829); see also Dorchy v. Kansas, 264 U.S. 286, 289–
290, 44 S.Ct. 323, 68 L.Ed. 686 (1924) (“A statute bad in part      *10 Before severing a provision and leaving the remainder
is not necessarily void in its entirety. Provisions within the     of a law intact, the Court must determine that the remainder of
legislative power may stand if separable from the bad”); Loeb      the statute is “capable of functioning independently” and thus
v. Columbia Township Trustees, 179 U.S. 472, 490, 21 S.Ct.         would be “fully operative” as a law. Seila Law, ante, at 33; see
174, 45 L.Ed. 280 (1900) (“one section of a statute may be         Murphy, 584 U. S., at –––– – ––––, 138 S.Ct., at 1481-1484.
repugnant to the Constitution without rendering the whole act      But it is fairly unusual for the remainder of a law not to be
void”).
                                                                   operative. 9

 *9 From Marbury v. Madison to the present, apart from
some isolated detours mostly in the late 1800s and early
1900s, the Court’s remedial preference after finding a                                            2
provision of a federal law unconstitutional has been to
salvage rather than destroy the rest of the law passed by          We next apply those general severability principles to this
Congress and signed by the President. The Court’s precedents       case.
reflect a decisive preference for surgical severance rather than
wholesale destruction, even in the absence of a severability       Recall how this statute came together. Passed by Congress
clause.                                                            and signed by President Franklin Roosevelt in 1934, the
                                                                   Communications Act is codified in Title 47 of the U. S.
The Court’s presumption of severability supplies a                 Code. The TCPA of 1991 amended the Communications Act
workable solution—one that allows courts to avoid judicial         by adding the robocall restriction, which is codified at §
policymaking or de facto judicial legislation in determining       227(b)(1)(A)(iii) of Title 47. The Bipartisan Budget Act of
just how much of the remainder of a statute should be              2015 then amended the Communications Act by adding the
                                                                   government-debt exception, which is codified along with the
invalidated. 7 The presumption also reflects the confined
                                                                   robocall restriction at § 227(b)(1)(A)(iii) of Title 47.
role of the Judiciary in our system of separated powers—
stated otherwise, the presumption manifests the Judiciary’s
                                                                   Since 1934, the Communications Act has contained an
respect for Congress’s legislative role by keeping courts
                                                                   express severability clause: “If any provision of this chapter
from unnecessarily disturbing a law apart from invalidating
                                                                   or the application thereof to any person or circumstance is
the provision that is unconstitutional. Furthermore, the
                                                                   held invalid, the remainder of the chapter and the application
presumption recognizes that plaintiffs who successfully
                                                                   of such provision to other persons or circumstances shall not
challenge one provision of a law may lack standing to
                                                                   be affected thereby.” 47 U.S.C. § 608 (emphasis added). The
challenge other provisions of that law. See Murphy v.
                                                                   “chapter” referred to in the severability clause is Chapter 5
National Collegiate Athletic Assn., 584 U. S. ––––, ––––
                                                                   of Title 47. And Chapter 5 in turn encompasses § 151 to §
– ––––, 138 S.Ct. 1461, 1487, 200 L.Ed.2d 854 (2018)
                                                                   700 of Title 47, and therefore covers § 227 of Title 47, the
(THOMAS, J., concurring).
                                                                   provision with the robocall restriction and the government-

Those and other considerations, taken together, have               debt exception. 10
steered the Court to a presumption of severability.
Applying the presumption, the Court invalidates and severs         Enacted in 2015, the government-debt exception added an
unconstitutional provisions from the remainder of the law          unconstitutional discriminatory exception to the robocall
rather than razing whole statutes or Acts of Congress. Put         restriction. The text of the severability clause squarely covers
in common parlance, the tail (one unconstitutional provision)      the unconstitutional government-debt exception and requires
does not wag the dog (the rest of the codified statute or          that we sever it.
the Act as passed by Congress). Constitutional litigation is
not a game of gotcha against Congress, where litigants can         To get around the text of the severability clause, plaintiffs
ride a discrete constitutional flaw in a statute to take down      point out that the Communications Act’s severability clause
the whole, otherwise constitutional statute. If the rule were      was enacted in 1934, long before the TCPA’s 1991 robocall



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             8
             Case 3:20-cv-08016-DLR Document 25-1 Filed 07/10/20 Page 10 of 22
Barr v. American Association of Political Consultants, Inc, --- S.Ct. ---- (2020)


restriction and the 2015 government-debt exception. But a         “void” when enacted, and for that reason has no effect on the
severability clause must be interpreted according to its terms,   original statute. 278 U.S., at 526–527, 49 S.Ct. 235 (internal
regardless of when Congress enacted it. See n. 6, supra.          quotation marks omitted). 11

Even if the severability clause did not apply to the              Similarly, in 1932, Congress enacted the Federal Kidnaping
government-debt provision at issue in this case (or even if       Act, and then in 1934, added a death penalty provision
there were no severability clause in the Communications Act),     to the Act. The death penalty provision was later declared
we would apply the presumption of severability as described       unconstitutional by this Court. In considering severability,
and applied in cases such as Free Enterprise Fund. And            the Court stated that the “law as originally enacted in 1932
under that presumption, we likewise would sever the 2015          contained no capital punishment provision.” United States
government-debt exception, the constitutionally offending         v. Jackson, 390 U.S. 570, 586, 88 S.Ct. 1209, 20 L.Ed.2d
provision.                                                        138 (1968). And when Congress amended the Act in 1934
                                                                  to add the death penalty, “the statute was left substantially
 *11 With the government-debt exception severed, the              unchanged in every other respect.” Id., at 587–588, 88
remainder of the law is capable of functioning independently      S.Ct. 1209. The Court found it “difficult to imagine a more
and thus would be fully operative as a law. Indeed,               compelling case for severability.” Id., at 589, 88 S.Ct. 1209.
the remainder of the robocall restriction did function            So too here.
independently and fully operate as a law for 20-plus years
before the government-debt exception was added in 2015.           In sum, the text of the Communications Act’s severability
                                                                  clause requires that the Court sever the 2015 government-
The Court’s precedents further support severing the 2015          debt exception from the remainder of the statute. And even
government-debt exception. The Court has long applied             if the text of the severability clause did not apply here, the
severability principles in cases like this one, where Congress    presumption of severability would require that the Court sever
added an unconstitutional amendment to a prior law. In those      the 2015 government-debt exception from the remainder of
cases, the Court has treated the original, pre-amendment          the statute.
statute as the “valid expression of the legislative intent.”
Frost v. Corporation Comm’n of Okla., 278 U.S. 515, 526–
527, 49 S.Ct. 235, 73 L.Ed. 483 (1929). The Court has
severed the “exception introduced by amendment,” so that                                         3
“the original law stands without the amendatory exception.”
                                                                   *12 One final severability wrinkle remains. This is an equal-
Truax v. Corrigan, 257 U.S. 312, 342, 42 S.Ct. 124, 66 L.Ed.
                                                                  treatment case, and equal-treatment cases can sometimes pose
254 (1921).
                                                                  complicated severability questions.

For example, in Eberle v. Michigan, the Court held that
                                                                  The “First Amendment is a kind of Equal Protection Clause
“discriminatory wine-and-cider amendments” added in 1899
                                                                  for ideas.” Williams-Yulee v. Florida Bar, 575 U.S. 433,
and 1903 were severable from the underlying 1889 state
                                                                  470, 135 S.Ct. 1656, 191 L.Ed.2d 570 (2015) (Scalia, J.,
law generally prohibiting the manufacture of alcohol. 232
                                                                  dissenting). And Congress violated that First Amendment
U.S. 700, 704–705, 34 S.Ct. 464, 58 L.Ed. 803 (1914). In
                                                                  equal-treatment principle in this case by favoring debt-
Truax, the Court ruled that a 1913 amendment prohibiting
                                                                  collection robocalls and discriminating against political and
Arizona courts from issuing injunctions in labor disputes
                                                                  other robocalls.
was invalid and severable from the underlying 1901 law
authorizing Arizona courts to issue injunctions generally. 257
                                                                  When the constitutional violation is unequal treatment, as it
U.S., at 341–342, 42 S.Ct. 124. In Frost, the Court concluded
                                                                  is here, a court theoretically can cure that unequal treatment
that a 1925 amendment exempting certain corporations from
                                                                  either by extending the benefits or burdens to the exempted
making a showing of “public necessity” in order to obtain a
                                                                  class, or by nullifying the benefits or burdens for all. See,
cotton gin license was invalid and severable from the 1915
                                                                  e.g., Heckler v. Mathews, 465 U.S. 728, 740, 104 S.Ct. 1387,
law that required that showing. 278 U.S., at 525–528, 49
                                                                  79 L.Ed.2d 646 (1984). Here, for example, the Government
S.Ct. 235. Echoing Marbury, the Court in Frost explained that
                                                                  would prefer to cure the unequal treatment by extending
an unconstitutional statutory amendment “is a nullity” and
                                                                  the robocall restriction and thereby proscribing nearly all


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           9
             Case 3:20-cv-08016-DLR Document 25-1 Filed 07/10/20 Page 11 of 22
Barr v. American Association of Political Consultants, Inc, --- S.Ct. ---- (2020)


robocalls to cell phones. By contrast, plaintiffs want to cure     should not cure “a First Amendment violation by outlawing
the unequal treatment by nullifying the robocall restriction       more speech.” Brief for Respondents 34. The implicit premise
and thereby allowing all robocalls to cell phones.                 of that argument is that extending the robocall restriction
                                                                   to debt-collection robocalls would be unconstitutional. But
When, as here, the Court confronts an equal-treatment              that is wrong. A generally applicable robocall restriction
constitutional violation, the Court generally applies the same     would be permissible under the First Amendment. Extending
commonsense severability principles described above. If the        the robocall restriction to those robocalls raises no First
statute contains a severability clause, the Court typically        Amendment problem. So the First Amendment does not
severs the discriminatory exception or classification, and         tell us which way to cure the unequal treatment in this
thereby extends the relevant statutory benefits or burdens to      case. Therefore, we apply traditional severability principles.
those previously exempted, rather than nullifying the benefits     And as we have explained, severing the 2015 government-
or burdens for all. In light of the presumption of severability,   debt exception cures the unequal treatment and constitutes
the Court generally does the same even in the absence of           the proper result under the Court’s traditional severability
a severability clause. The Court’s precedents reflect that         principles. In short, the correct result in this case is to sever
preference for extension rather than nullification. See, e.g.,     the 2015 government-debt exception and leave in place the
Sessions v. Morales-Santana, 582 U. S. ––––, ––––, 137 S.Ct.       longstanding robocall restriction. 12
1678, 1699, 198 L.Ed.2d 150 (2017); Califano v. Westcott,
443 U.S. 76, 89–91, 99 S.Ct. 2655, 61 L.Ed.2d 382 (1979);
Califano v. Goldfarb, 430 U.S. 199, 202–204, 213–217,
97 S.Ct. 1021, 51 L.Ed.2d 270 (1977) (plurality opinion);                                          4
Jimenez v. Weinberger, 417 U.S. 628, 637–638, 94 S.Ct. 2496,
                                                                   Justice GORSUCH’s well-stated separate opinion makes
41 L.Ed.2d 363 (1974); Department of Agriculture v. Moreno,
                                                                   a number of important points that warrant this respectful
413 U.S. 528, 529, 537–538, 93 S.Ct. 2821, 37 L.Ed.2d 782
                                                                   response.
(1973); Frontiero v. Richardson, 411 U.S. 677, 678–679, 690–
691, 93 S.Ct. 1764, 36 L.Ed.2d 583 (1973) (plurality opinion);
                                                                   Justice GORSUCH suggests that our decision provides “no
Welsh v. United States, 398 U.S. 333, 361–367, 90 S.Ct. 1792,
                                                                   relief” to plaintiffs. Post, at ––––. We disagree. Plaintiffs want
26 L.Ed.2d 308 (1970) (Harlan, J., concurring in result).
                                                                   to be able to make political robocalls to cell phones, and
                                                                   they have not received that relief. But the First Amendment
To be sure, some equal-treatment cases can raise complex
                                                                   complaint at the heart of their suit was unequal treatment.
questions about whether it is appropriate to extend benefits
                                                                   Invalidating and severing the government-debt exception
or burdens, rather than nullifying the benefits or burdens.
See, e.g., Morales-Santana, 582 U. S. ––––, 137 S.Ct.              fully addresses that First Amendment injury. 13 Justice
1678. For example, there can be due process, fair notice,          GORSUCH further suggests that plaintiffs may lack standing
or other independent constitutional barriers to extension of       to challenge the government-debt exception, because that
benefits or burdens. Cf. Miller v. Albright, 523 U.S. 420,         exception merely favors others. See ibid. But the Court has
458–459, 118 S.Ct. 1428, 140 L.Ed.2d 575 (1998) (Scalia,           squarely held that a plaintiff who suffers unequal treatment
J., concurring in judgment); see generally Ginsburg, Some          has standing to challenge a discriminatory exception that
Thoughts on Judicial Authority to Repair Unconstitutional          favors others. See Heckler v. Mathews, 465 U.S., at 737–740,
Legislation, 28 Clev. St. L. Rev. 301 (1979). There also           104 S.Ct. 1387 (a plaintiff who suffers unequal treatment has
can be knotty questions about what is the exception and            standing to seek “withdrawal of benefits from the favored
what is the rule. But here, we need not tackle all of the          class”); see also Northeastern Fla. Chapter, Associated Gen.
possible hypothetical applications of severability doctrine in     Contractors of America v. Jacksonville, 508 U.S. 656, 666,
equal-treatment cases. The government-debt exception is a          113 S.Ct. 2297, 124 L.Ed.2d 586 (1993) (“The ‘injury in fact’
relatively narrow exception to the broad robocall restriction,     in an equal protection case of this variety is the denial of equal
and severing the government-debt exception does not raise          treatment resulting from the imposition of the barrier, not the
any other constitutional problems.                                 ultimate inability to obtain the benefit”).


 *13 Plaintiffs insist, however, that a First Amendment equal-     Justice GORSUCH also objects that our decision today
treatment case is different. According to plaintiffs, a court      “harms strangers to this suit” by eliminating favorable
                                                                   treatment for debt collectors. Post, at ––––. But that is


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             10
              Case 3:20-cv-08016-DLR Document 25-1 Filed 07/10/20 Page 12 of 22
Barr v. American Association of Political Consultants, Inc, --- S.Ct. ---- (2020)


necessarily true in many cases where a court cures unequal           political speech. We hold that the 2015 government-debt
treatment by, for example, extending a burden or nullifying a        exception added an unconstitutional exception to the law.
benefit. See, e.g., Morales-Santana, 582 U. S., at ––––, 137         We cure that constitutional violation by invalidating the
S.Ct., at 1701 (curing unequal treatment of children born to         2015 government-debt exception and severing it from the
unwed U. S.-citizen fathers by extending a burden to children        remainder of the statute. The judgment of the U. S. Court of
of unwed U. S.-citizen mothers); Orr v. Orr, 374 So.2d               Appeals for the Fourth Circuit is affirmed.
895, 896–897 (Ala. Civ. App. 1979) (extending alimony
obligations to women after a male plaintiff successfully             It is so ordered.
challenged Alabama’s discriminatory alimony statute in this
Court).
                                                                     Justice SOTOMAYOR, concurring in the judgment.
Moreover, Justice GORSUCH’s approach to this case would              I agree with much of the partial dissent’s explanation
not solve the problem of harming strangers to this suit; it          that strict scrutiny should not apply to all content-based
would just create a different and much bigger problem. His           distinctions. Cf. post, at –––– – –––– (BREYER, J.,
proposed remedy of injunctive relief, plus stare decisis, would      concurring in judgment with respect to severability and
in effect allow all robocalls to cell phones—notwithstanding         dissenting in part). In my view, however, the government-
Congress’s decisive choice to prohibit most robocalls to cell        debt exception in 47 U.S.C. § 227(b) still fails intermediate
phones. That is not a judicially modest approach but is              scrutiny because it is not “narrowly tailored to serve a
more of a wolf in sheep’s clothing. That approach would              significant governmental interest.” Ward v. Rock Against
disrespect the democratic process, through which the people’s        Racism, 491 U.S. 781, 791, 109 S.Ct. 2746, 105 L.Ed.2d
representatives have made crystal clear that robocalls must          661 (1989) (internal quotation marks omitted). Even under
be restricted. Justice GORSUCH’s remedy would end up                 intermediate scrutiny, the Government has not explained
harming a different and far larger set of strangers to this suit—    how a debt-collection robocall about a government-backed
the tens of millions of consumers who would be bombarded             debt is any less intrusive or could be any less harassing
every day with nonstop robocalls notwithstanding Congress’s          than a debt-collection robocall about a privately backed
clear prohibition of those robocalls.                                debt. As the Fourth Circuit noted, the government-debt
                                                                     exception is seriously underinclusive because it permits
 *14 Justice GORSUCH suggests more broadly that                      “many of the intrusive calls that the automated call ban was
severability doctrine may need to be reconsidered. But when          enacted to prohibit.” American Assn. of Political Consultants,
and how? As the saying goes, John Marshall is not walking            Inc. v. FCC, 923 F.3d 159, 168 (2019) (case below). The
through that door. And this Court, in this and other recent          Government could have employed far less restrictive means
decisions, has clarified and refined severability doctrine by        to further its interest in collecting debt, such as “secur[ing]
emphasizing firm adherence to the text of severability clauses,      consent from the debtors to make debt-collection calls” or
and underscoring the strong presumption of severability. The         “plac[ing] the calls itself.” Id., at 169, n. 10; see also § 227(b)
doctrine as so refined is constitutionally well-rooted, see, e.g.,   (1)(A). Nor has the Government “sufficiently justified the
Marbury v. Madison, 1 Cranch 137 (Marshall, C. J.), and can          differentiation between government-debt collection speech
be predictably applied. True, there is no magic solution to          and other important categories of robocall speech, such
severability that solves every conundrum, especially in equal-       as political speech, charitable fundraising, issue advocacy,
treatment cases, but the Court’s current approach as reflected       commercial advertising, and the like.” Ante, at ––––.
in recent cases such as Free Enterprise Fund and Seila Law
is constitutional, stable, predictable, and commonsensical.          Nevertheless, I agree that the offending provision is severable.
                                                                     See ante, at ––––; post, at –––– – –––– (opinion of BREYER,
                                                                     J.); see also City of Ladue v. Gilleo, 512 U.S. 43, 51–53,
                                                                     114 S.Ct. 2038, 129 L.Ed.2d 36 (1994) (explaining that
                              ***                                    an appropriate “solution” to a law that covers “too little
                                                                     speech because its exemptions discriminate on the basis
In 1991, Congress enacted a general restriction on robocalls
                                                                     of [the speaker’s] messages” could be to “remove” the
to cell phones. In 2015, Congress carved out an exception that
                                                                     discrimination).
allowed robocalls made to collect government debt. In doing
so, Congress favored debt-collection speech over plaintiffs’
                                                                     With those understandings, I concur in the judgment.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                11
             Case 3:20-cv-08016-DLR Document 25-1 Filed 07/10/20 Page 13 of 22
Barr v. American Association of Political Consultants, Inc, --- S.Ct. ---- (2020)


                                                                 Congress adopted that recommendation. It enacted a
                                                                 provision that excepts from the general cell phone robocall
                                                                 restriction any call “made solely to collect a debt owed
Justice BREYER, with whom Justice GINSBURG and
                                                                 to or guaranteed by the United States.” 129 Stat. 588; see
Justice KAGAN join, concurring in the judgment with respect
                                                                 also ibid. (categorizing the exception as a “debt collection
to severability and dissenting in part.
                                                                 improvemen[t]” measure). The question here is whether the
A federal statute forbids, with some exceptions, making
                                                                 First Amendment prohibits the Federal Government from
automatically dialed or prerecorded telephone calls (called
                                                                 enacting that government-debt collection measure.
robocalls) to cell phones. This case concerns one of these
exceptions, which applies to calls “made solely to collect a
debt owed to or guaranteed by the United States.” 47 U.S.C.
§ 227(b)(1)(A)(iii). A majority of the Court holds that the                                     II
exception violates the Constitution’s First Amendment. In my
view, it does not.                                               The plurality finds the government-debt exception
                                                                 unconstitutional primarily by applying a logical syllogism:
                                                                 (1) “Content-based laws are subject to strict scrutiny.” Ante,
                                                                 at –––– (citing Reed v. Town of Gilbert, 576 U.S. 155, 163–
                              I                                  164, 135 S.Ct. 2218, 192 L.Ed.2d 236 (2015)). (2) The
                                                                 exception is based on “content.” Ante, at ––––. (3) Hence, the
 *15 This case concerns the Telephone Consumer Protection
                                                                 exception is subject to “strict scrutiny.” Ante, at ––––. (4) And
Act of 1991. That Act was designed to “protec[t] telephone
                                                                 the Government concedes that the exception cannot survive
consumers from th[e] nuisance and privacy invasion” caused
                                                                 “strict scrutiny” examination. Ibid.
by automated and prerecorded phone calls. § 2(12), 105
Stat. 2395. The Act, among other things, bans almost all
                                                                 The problem with that approach, which reflexively applies
robocalls made to cell phones. In particular, it forbids “any
                                                                 strict scrutiny to all content-based speech distinctions, is
call (other than a call made for emergency purposes or
                                                                 that it is divorced from First Amendment values. This
made with the prior express consent of the called party)
                                                                 case primarily involves commercial regulation—namely, debt
using any automatic telephone dialing system or an artificial
                                                                 collection. And, in my view, there is no basis here to apply
or prerecorded voice ... to any telephone number assigned
                                                                 “strict scrutiny” based on “content-discrimination.”
to a ... cellular telephone service.” § 3(a) (codified at 47
U.S.C. § 227(b)(1)(A)(iii)). The Act delegates authority to
                                                                 To appreciate why, it is important to understand at least one
the Federal Communications Commission to make certain
                                                                 set of values that underlie the First Amendment and the
additional exceptions from that general cell phone robocall
                                                                 related reasons why courts scrutinize some speech restrictions
restriction. § 227(b)(2)(C).
                                                                 strictly. The concept is abstract but simple: “We the People
                                                                 of the United States” have created a government of laws
More than 20 years later, Congress enacted another statute,
                                                                 enacted by elected representatives. For our government to
which created the government-debt exception. The Office
                                                                 remain a democratic republic, the people must be free
of Management and Budget had reported to Congress
                                                                 to generate, debate, and discuss both general and specific
that in “this time of fiscal constraint ... the Federal
                                                                 ideas, hopes, and experiences. The people must then be
Government should ensure that all debt owed to the
                                                                 able to transmit their resulting views and conclusions to
United States is collected as quickly and efficiently as
                                                                 their elected representatives, which they may do directly, or
possible.” Office of Management and Budget, Analytical
                                                                 indirectly through the shaping of public opinion. The object
Perspectives, Budget of the U. S. Government, Fiscal
                                                                 of that transmission is to influence the public policy enacted
Year 2016, p. 128 (2015), https://www.govinfo.gov/content/
                                                                 by elected representatives. As this Court has explained,
pkg/BUDGET-2016-PER/pdf/BUDGET-2016-PER.pdf. It
                                                                 “[t]he First Amendment was fashioned to assure unfettered
recommended that Congress permit “the use of automatic
                                                                 interchange of ideas for the bringing about of political and
dialing systems and prerecorded voice messages” to contact
                                                                 social changes desired by the people.” Meyer v. Grant, 486
“wireless phones in the collection of debt owed to or granted
                                                                 U.S. 414, 421, 108 S.Ct. 1886, 100 L.Ed.2d 425 (1988)
[sic] by the United States.” Ibid.
                                                                 (internal quotation marks omitted). See generally R. Post,




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           12
             Case 3:20-cv-08016-DLR Document 25-1 Filed 07/10/20 Page 14 of 22
Barr v. American Association of Political Consultants, Inc, --- S.Ct. ---- (2020)


Democracy, Expertise, and Academic Freedom: A First                inability of the people to speak or to transmit their views to
Amendment Jurisprudence for the Modern State 1–25 (2012).          government, but because of an elected government’s inability
                                                                   to translate those views into action.
 *16 In other words, the free marketplace of ideas is not
simply a debating society for expressing thought in a vacuum.      Thus, once again, it is not surprising that this Court
It is in significant part an instrument for “bringing about ...    has applied less strict standards when reviewing speech
political and social chang[e].” Meyer, 486 U.S., at 421,           restrictions embodied in government regulatory programs.
108 S.Ct. 1886. The representative democracy that “We the          This Court, for example, has applied a “rational basis”
People” have created insists that this be so. See Sorrell v.       standard for reviewing those restrictions when they have
IMS Health Inc., 564 U.S. 552, 583, 131 S.Ct. 2653, 180            only indirect impacts on speech. See Glickman v. Wileman
L.Ed.2d 544 (2011) (BREYER, J., dissenting). See generally,        Brothers & Elliott, Inc., 521 U.S. 457, 469–470, 477, 117
e.g., B. Neuborne, Madison’s Music: On Reading the First           S.Ct. 2130, 138 L.Ed.2d 585 (1997). And it has applied a
Amendment (2015).                                                  mid-level standard of review—often termed “intermediate
                                                                   scrutiny”—when the government directly restricts protected
It is thus no surprise that our First Amendment jurisprudence      commercial speech. See Central Hudson Gas & Elec. Corp.
has long reflected these core values. This Court’s cases have      v. Public Serv. Comm’n of N. Y., 447 U.S. 557, 561–564, 100
provided heightened judicial protection for political speech,      S.Ct. 2343, 65 L.Ed.2d 341 (1980).
public forums, and the expression of all viewpoints on any
given issue. See, e.g., Buckley v. American Constitutional         This account of well-established principles at the core of
Law Foundation, Inc., 525 U.S. 182, 186–187, 119 S.Ct.             the First Amendment demonstrates the problem with the
636, 142 L.Ed.2d 599 (1999) (heightened protection for             plurality’s approach. To reflexively treat all content-based
“core political speech”); Rosenberger v. Rector and Visitors       distinctions as subject to strict scrutiny regardless of context
of Univ. of Va., 515 U.S. 819, 829–830, 115 S.Ct. 2510,            or practical effect is to engage in an analysis untethered
132 L.Ed.2d 700 (1995) (government discrimination on               from the First Amendment’s objectives. And in this case,
basis of “particular views taken by speakers on a subject”         strict scrutiny is inappropriate. Recall that the exception at
presumptively unconstitutional); Boos v. Barry, 485 U.S. 312,      issue here concerns debt collection—specifically a method for
321, 108 S.Ct. 1157, 99 L.Ed.2d 333 (1988) (“content-based         collecting government-owned or -backed debt. Regulation of
restriction[s] on political speech in a public forum” subject to   debt collection does not fall on the first side of the democratic
“most exacting scrutiny” (emphasis deleted)); Perry Ed. Assn.      equation. It has next to nothing to do with the free marketplace
v. Perry Local Educators’ Assn., 460 U.S. 37, 45–46, 103           of ideas or the transmission of the people’s thoughts and will
S.Ct. 948, 74 L.Ed.2d 794 (1983) (content-based exclusions         to the government. It has everything to do with the second
in public forums subject to strict scrutiny). These cases          side of the equation, that is, with government response to
reflect the straightforward principle that “governments must       the public will through ordinary commercial regulation. To
not be allowed to choose which issues are worth discussing         apply the strictest level of scrutiny to the economically based
or debating.” Reed, 576 U.S., at 182, 135 S.Ct. 2218               exemption here is thus remarkable.
(KAGAN, J., concurring in judgment) (internal quotation
marks omitted).                                                     *17 I recognize that the underlying cell phone robocall
                                                                   restriction primarily concerns a means of communication.
From a democratic perspective, however, it is equally              And that fact, as I discuss below, triggers some heightened
important that courts not use the First Amendment in a             scrutiny, reflected in an intermediate scrutiny standard. Strict
way that would threaten the workings of ordinary regulatory        scrutiny and its strong presumption of unconstitutionality,
programs posing little threat to the free marketplace of ideas     however, have no place here.
enacted as result of that public discourse. As a general matter,
the strictest scrutiny should not apply indiscriminately to the    The plurality claims that its approach, which categorically
very “political and social changes desired by the people”—         applies strict scrutiny to content-based distinctions, will
that is, to those government programs which the “unfettered        not “affect traditional or ordinary economic regulation of
interchange of ideas” has sought to achieve. Meyer, 486 U.S.,      commercial activity.” Ante, at ––––. But how is that so?
at 421, 108 S.Ct. 1886 (internal quotation marks omitted).         Much of human life involves activity that takes place
Otherwise, our democratic system would fail, not through the       through speech. And much regulatory activity turns upon



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            13
             Case 3:20-cv-08016-DLR Document 25-1 Filed 07/10/20 Page 15 of 22
Barr v. American Association of Political Consultants, Inc, --- S.Ct. ---- (2020)


speech content. See, e.g., Reed, 576 U.S., at 177–178,            apply. Reed, 576 U.S., at 178, 135 S.Ct. 2218 (BREYER, J.,
135 S.Ct. 2218 (BREYER, J., concurring in judgment)               concurring in judgment).
(giving examples). Consider, for example, the regulation
of securities sales, drug labeling, food labeling, false           *18 If, as I have argued, the First Amendment
advertising, workplace safety warnings, automobile airbag         does not support the mechanical conclusion that content
instructions, consumer electronic labels, tax forms, debt         discrimination automatically triggers strict scrutiny, what role
collection, and so on. All of those regulations necessarily       might content discrimination play? The plurality is correct
involve content-based speech distinctions. What are the           when it quotes this Court as having said that the government
differences between regulatory programs themselves other          may not discriminate “ ‘in the regulation of expression on
than differences based on content? After all, the regulatory      the basis of the content of that expression.’ ” Ante, at ––––
spheres in which the Securities and Exchange Commission or        (quoting Hudgens v. NLRB, 424 U.S. 507, 520, 96 S.Ct. 1029,
the Federal Trade Commission operate are defined by content.      47 L.Ed.2d 196 (1976)). If, however, this Court is to apply
Put simply, treating all content-based distinctions on speech     the First Amendment consistently with the democratic values
as presumptively unconstitutional is unworkable and would         embodied within that Amendment, that kind of statement
obstruct the ordinary workings of democratic governance.          must reflect a rule of thumb applicable only in certain
                                                                  circumstances. See Reed, 576 U.S., at 176, 135 S.Ct. 2218
That conclusion is true here notwithstanding the plurality’s      (BREYER, J., concurring in judgment); id., at 183, 135
effort to bring political speech into the First Amendment         S.Ct. 2218 (KAGAN, J., concurring in judgment) (“We can
analysis. See ante, at ––––, –––– (characterizing Congress        administer our content-regulation doctrine with a dose of
as having “favored debt-collection speech over plaintiffs’        common sense, so as to leave standing laws that in no way
political speech”). It is true that the underlying cell phone     implicate its intended function”).
robocall restriction generally prohibits political speakers
from making robocalls. But that has little to do with the         Indeed, that must be so given that this Court’s First
government-debt exception or its practical effect. Nor does it    Amendment jurisprudence itself ties the constitutional
justify the application of strict scrutiny.                       protection speech receives to the content or purpose of that
                                                                  speech. The Court has held that entire categories of speech—
Consider prescription drug labels, securities forms, and tax      for example, obscenity, fraud, and speech integral to criminal
statements. A government agency might reasonably specify          conduct—are generally unprotected by the First Amendment
just what information the form or label must contain and          entirely because of their content. See Miller v. California,
further provide that the form or label may not contain other      413 U.S. 15, 23, 93 S.Ct. 2607, 37 L.Ed.2d 419 (1973)
information (thereby excluding political statements). No one      (obscenity); Virginia Bd. of Pharmacy v. Virginia Citizens
would think that the exclusion of political speech, say, from     Consumer Council, Inc., 425 U.S. 748, 771, 96 S.Ct. 1817,
a drug label, means that courts must examine all other            48 L.Ed.2d 346 (1976) (fraud); Giboney v. Empire Storage &
regulatory exceptions with strict scrutiny. Put differently, it   Ice Co., 336 U.S. 490, 498, 69 S.Ct. 684, 93 L.Ed. 834 (1949)
is hard to imagine that such exceptions threaten political        (speech integral to criminal conduct). As Justice Stevens
speech in the marketplace of ideas, or have any significant       pointed out, “our entire First Amendment jurisprudence
impact on the free exchange of ideas. To treat those exceptions   creates a regime based on the content of speech.” R. A. V.
as presumptively unconstitutional would work a significant        v. St. Paul, 505 U.S. 377, 420, 112 S.Ct. 2538, 120 L.Ed.2d
transfer of authority from legislatures and agencies to courts,   305 (1992) (opinion concurring in judgment); see id., at 420–
potentially inhibiting the creation of the very government        422, 112 S.Ct. 2538 (providing examples). Given that this
programs for which the people (after debate) have voiced          Court looks to the nature and content of speech to determine
their support, despite those programs’ minimal speech-related     whether, or to what extent, the First Amendment protects it,
harms. See Sorrell, 564 U.S., at 584–585, 131 S.Ct. 2653          it makes little sense to treat every content-based distinction
(BREYER, J., dissenting). Given the values at the heart           Congress has made as presumptively unconstitutional.
of the First Amendment, see supra, at –––– – ––––, that
interpretation threatens to stand that Amendment on its head.     Moreover, it is no answer to claim that this Court’s precedents
It could also lead the Court to water down the strict scrutiny    categorically require such an analysis. See ante, at ––––, n.
standard, which would limit speech protections in situations      5 (plurality opinion). Our First Amendment jurisprudence
where strict scrutiny’s strong protections should properly        has always been contextual and has defied straightforward



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            14
              Case 3:20-cv-08016-DLR Document 25-1 Filed 07/10/20 Page 16 of 22
Barr v. American Association of Political Consultants, Inc, --- S.Ct. ---- (2020)


reduction to unyielding categorical rules. The idea that broad      the speech-related harm, the importance of countervailing
language in any one case (even Reed) has categorically              objectives, the likelihood that the restriction will achieve
determined how content discrimination should be applied             those objectives, and whether there are other, less restrictive
in every single context is both wrong and reflects an               ways of doing so. Narrow tailoring in this context, however,
oversimplification and over-reading of our precedent. The           does not necessarily require the use of the least-restrictive
diversity of approaches in this very case underscores the           means of furthering those objectives. Cf. Ward v. Rock
point that the law here is far from settled. Indeed, the            Against Racism, 491 U.S. 781, 797–799, and n. 6, 109
plurality itself disclaims the idea that its rule would apply       S.Ct. 2746, 105 L.Ed.2d 661 (1989) (explaining that outside
to unsettle “traditional or ordinary economic regulation of         of strict scrutiny review, narrow tailoring does not require
commercial activity,” indicating that the plurality presumably      the use of least-restrictive-means analysis). That inquiry
thinks there are some outer bounds to its broad language.           ultimately evaluates a restriction’s speech-related harms in
Ante, at ––––. The question here is whether the Court’s             light of its justifications. We have typically called this
general statements about content discrimination triggering          approach “intermediate scrutiny,” though we have sometimes
strict scrutiny, including in Reed, make sense as applied in this   referred to it as an assessment of “fit,” sometimes called it
context. As I have explained, they do not.                          “proportionality,” and sometimes just applied it without using
                                                                    a label. See United States v. Alvarez, 567 U.S. 709, 730–
That said, I am not arguing for the abolition of the                731, 132 S.Ct. 2537, 183 L.Ed.2d 574 (2012) (BREYER, J.,
concept of “content discrimination.” There are times when           concurring in judgment); Reed, 576 U.S., at 179, 135 S.Ct.
using content discrimination to trigger scrutiny is eminently       2218 (BREYER, J., concurring in judgment).
reasonable. Specifically, when content-based distinctions are
used as a method for suppressing particular viewpoints              Applying this Court’s intermediate scrutiny analysis, I would
or threatening the neutrality of a traditional public forum,        begin by asking just what the First Amendment harm is
content discrimination triggering strict scrutiny is generally      here. As Justice KAVANAUGH notes, the government-debt
appropriate. See Reed, 576 U.S., at 176, 135 S.Ct. 2218             exception provides no basis for undermining the general cell
(BREYER, J., concurring in judgment); id., at 182–183, 135          phone robocall restriction. Ante, at –––– – ––––. Indeed,
S.Ct. 2218 (KAGAN, J., concurring in judgment).                     looking at the government-debt exception in context, we can
                                                                    see that the practical effect of the exception, taken together
Neither of those situations is present here. Outside of             with the rest of the statute, is to put non-government debt
these circumstances, content discrimination can at times            collectors at a disadvantage. Their speech operates in the same
help determine the strength of a government justification or        sphere as government-debt collection speech, communicates
identify a potential interference with the free marketplace of      comparable messages, and yet does not have the benefit of
ideas. See id., at 176–177, 135 S.Ct. 2218 (BREYER, J.,             a particular instrument of communication (robocalls). While
concurring in judgment). But, as I have explained, this case is     this is a speech-related harm, debt-collection speech is both
not about protecting the marketplace of ideas. It is not about      commercial and highly regulated. See Brief for Petitioners
the formation of public opinion or the transmission of the          20–21 (describing multiple restrictions imposed by the Fair
people’s will to elected representatives. It is fundamentally       Debt Collection Practices Act on communications by debt
about a method of regulating debt collection.                       collectors in the course of debt collection). The speech-related
                                                                    harm at issue here—and any related effect on the marketplace
                                                                    of ideas—is modest.

                               III
                                                                    What, then, is the justification for this harm? The purpose of
 *19 I would examine the validity of the regulation at issue        the exception is to further the protection of the public fisc. See
here using a First Amendment standard that (unlike strict           supra, at ––––. That protection is an important governmental
scrutiny) does not strongly presume that a regulation that          interest. Private debt typically involves private funds; public
affects speech is unconstitutional. However, given that the         debt typically involves funds that, in principle, belong to all
government-debt exception does directly impact a means of           of us, and help to implement numerous governmental policies
communication, the appropriate standard requires a closer           that the people support.
look at the restriction than does a traditional “rational basis”
test. A proper inquiry should examine the seriousness of



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              15
              Case 3:20-cv-08016-DLR Document 25-1 Filed 07/10/20 Page 17 of 22
Barr v. American Association of Political Consultants, Inc, --- S.Ct. ---- (2020)


Finally, is the exception narrowly tailored? Its limited scope       today, however, concerns robocalls to cell phones, mobile
shows that it is. Congress has minimized any speech-related          devices, or “any service for which the called party is charged
harm by tying the exception directly to the Government’s             for the call.” 47 U.S.C. § 227(b)(1)(A)(iii). Before the law’s
interest in preserving the public fisc. The statutory text makes     enactment, many cell phone users had to pay for each call,
clear that calls will only fall within the bounds of that            so they suffered not only the pleasure of robocalls, but also
exception if they are “made solely to collect” Government            the privilege of paying for them. In 1991, Congress sought
debt. 47 U.S.C. § 227(b)(1)(A)(iii) (emphasis added). Thus,          to address the problem by banning nearly all unsolicited
the exception cannot be used to permit communications                robocalls to cell phones.
unrelated or less directly related to that public fiscal interest.
                                                                     But much has changed since then. Now, cell phone users often
The upshot is that the government-debt exception, taken in           pay a flat monthly fee for unlimited minutes, reducing the
context, inflicts some speech-related harm. But the harm, as I       cost (if not the annoyance) of hearing from robocallers. New
have explained, is related not to public efforts to develop ideas    weapons in the fight against robocallers have emerged, too
or transmit them to the Government, but to the Government’s          —including tools that allow consumers to more easily screen
response to those efforts, which here takes the form of highly       and block unwanted calls. Perhaps in recognition of these
regulated commercial communications. Moreover, there is an           changes, Congress relaxed the ban on cellphone robocallers in
important justification for that harm, and the exception is          2015. Today, unsolicited calls are permitted if they are “made
narrowly tailored to further that goal. Given those facts, the       solely to collect a debt owed to or guaranteed by the United
government-debt exception should survive intermediate First          States.”
Amendment scrutiny.
                                                                     That leaves robocallers no shortage of material. The
                                                                     government backs millions upon millions of loans—student
                                                                     loans, home mortgages, veterans’ loans, farm loans, business
                               IV
                                                                     loans. When it comes to student loans alone, the government
For the reasons described above, I would find that                   guarantees more than $150 billion in private loans involving
the government-debt exception does not violate the First             over 7 million individuals. And, to be clear, it’s not just the
Amendment. A majority of the Court, however, has concluded           government that’s allowed to call about these loans. Private
the contrary. It must thus decide whether that provision is          lenders and debt collectors are free to send in the robots too,
severable from the rest of the statute. As to that question,         so long as the debt at issue is ultimately guaranteed by the
I agree with Justice KAVANAUGH’s conclusion that the                 government.
provision is severable. Accordingly, I respectfully concur in
the judgment with respect to severability and dissent in part.       Today’s plaintiffs wish to use robocalls for something
                                                                     different: to campaign and solicit donations for political
                                                                     causes. The plaintiffs allege that the law’s continuing ban on
                                                                     calls like theirs violates the First Amendment, and on the
Justice GORSUCH, with whom Justice THOMAS joins as to                main points of their argument the parties agree. First, no one
Part II, concurring in the judgment in part and dissenting in        doubts the TCPA regulates speech. Second, everyone accepts
part.                                                                that restrictions on speech—no matter how evenhanded—
 *20 I agree with Justice KAVANAUGH that the provision               must be justified by at least a “ ‘significant governmental
of the Telephone Consumer Protection Act before us violates          interest.’ ” Ward v. Rock Against Racism, 491 U.S. 781,
the First Amendment. Respectfully, however, I disagree about         791, 109 S.Ct. 2746, 105 L.Ed.2d 661 (1989). And, third,
why that is so and what remedial consequences should follow.         the parties agree that laws that go further by regulating
                                                                     speech on the basis of content invite still greater scrutiny.
                                                                     When the government seeks to censor speech based on
                                I                                    its content, favoring certain voices and punishing others,
                                                                     its restrictions must satisfy “strict scrutiny”—meaning they
The TCPA is full of regulations on robocalls. The statute            must be justified by interests that are “compelling,” not just
limits robocalls to residential landlines, hospitals, emergency      significant. After all, a constitutional right would hardly be
numbers, and business lines. The only provision before us            needed to protect popular speakers; the First Amendment



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             16
              Case 3:20-cv-08016-DLR Document 25-1 Filed 07/10/20 Page 18 of 22
Barr v. American Association of Political Consultants, Inc, --- S.Ct. ---- (2020)


does its real work in giving voice to those a majority would           Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.S. 520, 547,
silence. See McCullen v. Coakley, 573 U.S. 464, 477–478,               113 S.Ct. 2217, 124 L.Ed.2d 472 (1993) (internal quotation
134 S.Ct. 2518, 189 L.Ed.2d 502 (2014); but see ante, at ––––          marks omitted); see also Gonzales v. O Centro Espírita
– –––– (BREYER, J., concurring in judgment with respect                Beneficente União do Vegetal, 546 U.S. 418, 433, 126 S.Ct.
to severability and dissenting in part) (seeking to overturn           1211, 163 L.Ed.2d 1017 (2006). The insight is simple: A law’s
precedent and allow the government sometimes to impose                 failure to cover “significant tracts of conduct implicating [its]
content-based restrictions to “respon[d] to the public will”).         putatively compelling interes[t] can raise ... the inference
                                                                       that the ... claimed interest isn’t ... so compelling after all.”
 *21 In my view, the TCPA’s rule against cellphone robocalls           Yellowbear v. Lampert, 741 F.3d 48, 60 (C.A.10 2014).
is a content-based restriction that fails strict scrutiny. The
statute is content-based because it allows speech on a subject         That’s not to say the inference is irrebuttable. The government
the government favors (collecting its debts) while banning             might, for example, show that the apparent inconsistency
speech on other disfavored subjects (including political               in its law is justified by some qualitative or quantitative
matters). Cf. ante, at –––– – –––– (opinion of BREYER,                 difference between the speech it favors and the speech it
J.) (mistakenly characterizing the content discrimination as           disfavors. See id., at 61. So if debt collection robocalls
“not about” political activities). The statute fails strict scrutiny   were less invasive of consumer privacy than other kinds
because the government offers no compelling justification for          of robocalls, or if they were inherently rare, an exception
its prohibition against the plaintiffs’ political speech. In fact,     permitting debt collection calls might not undermine the
the government does not dispute that, if strict scrutiny applies,      government’s claimed interest in banning other calls. But
its law must fall.                                                     the government, a party with every incentive and ample
                                                                       resources, has not even tried to suggest conditions like those
It’s easy enough to see why the government makes no effort             are present here, and understandably so: The government-
to satisfy strict scrutiny. Now that most cell phone plans do          debt exception allows a seemingly infinite number of
not charge by the call, the only justification the government          robocalls of the type consumers appear to find most invasive.
cites for its robocall ban is its interest in protecting consumer
privacy. No one questions that protecting consumer privacy
qualifies as a legitimate and “genuine” interest for the
                                                                                                      II
government to pursue. Ante, at –––– – ––––, ––––. But before
the government may censor the plaintiffs’ speech based on              With a First Amendment violation proven, the question
its content, it must point to a compelling interest. And if the        turns to remedy. Because the challenged robocall ban
government thinks consumer privacy interests are insufficient          unconstitutionally infringes on their speech, I would hold
to overcome its interest in collecting debts, it’s hard to see         that the plaintiffs are entitled to an injunction preventing its
how the government might invoke consumer privacy interests             enforcement against them. This is the traditional remedy for
to justify banning private political speech. Especially when           proven violations of legal rights likely to work irreparable
consumers seem to find debt collection efforts particularly            injury in the future. Preventing the law’s enforcement against
intrusive: Year after year, the Federal Trade Commission               the plaintiffs would fully address their injury. And going
receives more complaints about the debt collection industry            this far, but no further, would avoid “short circuit[ing]
than any other. The nature and breadth of the law’s exception          the democratic process” by interfering with the work of
calls into question the necessity of its rule.                         Congress any more than necessary. Washington State Grange
                                                                       v. Washington State Republican Party, 552 U.S. 442, 451, 128
Much precedent supports this course. As this Court has long            S.Ct. 1184, 170 L.Ed.2d 151 (2008).
explained, a law’s failure to address a wide swath of conduct
implicating its supposed concern “diminish[es] the credibility          *22 Justice KAVANAUGH’s opinion pursues a different
of the government’s [stated] rationale for [its] restrict[ion].”       course. Invoking “severability doctrine,” it declares the
City of Ladue v. Gilleo, 512 U.S. 43, 52, 114 S.Ct. 2038,              government-debt exception void and severs it from the
129 L.Ed.2d 36 (1994). Or, as the Court has elsewhere put              statute. As revised by today’s decision, the law prohibits
it, the compellingness of the government’s putative interest           nearly all robocalls to cell phones, just as it did back in
is undermined when its law “leaves appreciable damage                  1991. In support of this remedy, we are asked to consider
to [the] supposedly vital interest unprohibited.” Church of            cases involving equal protection violations, where courts



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               17
              Case 3:20-cv-08016-DLR Document 25-1 Filed 07/10/20 Page 19 of 22
Barr v. American Association of Political Consultants, Inc, --- S.Ct. ---- (2020)


                                                                     course today leads to the unlikely result that not a single
have sometimes solved the problem of unequal treatment by
                                                                     person will be allowed to speak more freely and, instead, more
leveling others “down” to the plaintiff ’s status rather than by
                                                                     speech will be banned.
leveling the plaintiff “up” to the status others enjoy.

                                                                     In an effort to mitigate at least some of these problems,
I am doubtful of our authority to rewrite the law in this way.
                                                                     Justice KAVANAUGH suggests that the ban on government-
Many have questioned the propriety of modern severability
                                                                     debt collection calls announced today might be applied only
doctrine, * and today’s case illustrates some of the reasons
                                                                     prospectively. See ante, at ––––, n. 13. But prospective
why. To start, it’s hard to see how today’s use of severability
                                                                     decisionmaking has never been easy to square with the
doctrine qualifies as a remedy at all: The plaintiffs have
                                                                     judicial power. See, e.g., James B. Beam Distilling Co. v.
not challenged the government-debt exception, they have not
                                                                     Georgia, 501 U.S. 529, 548–549, 111 S.Ct. 2439, 115 L.Ed.2d
sought to have it severed and stricken, and far from placing
                                                                     481 (1991) (Scalia, J., concurring in judgment) (judicial
“unequal treatment” at the “heart of their suit,” they have
                                                                     power is limited to “discerning what the law is, rather than
never complained of unequal treatment as such. Ante, at ––––.
                                                                     decreeing ... what it will tomorrow be”). And a holding that
The plaintiffs point to the government-debt exception only
                                                                     shields only government-debt collection callers from past
to show that the government lacks a compelling interest in
                                                                     liability under an admittedly unconstitutional law would wind
restricting their speech. It isn’t even clear the plaintiffs would
                                                                     up endorsing the very same kind of content discrimination we
have standing to challenge the government-debt exception.
                                                                     say we are seeking to eliminate.
They came to court asserting a right to speak, not a right
to be free from other speakers. Severing and voiding the
                                                                      *23 Unable to solve the problems associated with its
government-debt exception does nothing to address the injury
                                                                     preferred severance remedy, today’s decision seeks at least
they claim; after today’s ruling, federal law bars the plaintiffs
                                                                     to identify “harm[s]” associated with mine. Cf. ante, at ––––
from using robocalls to promote political causes just as stoutly
                                                                     (opinion of KAVANAUGH, J.). In particular, we are reminded
as it did before. What is the point of fighting this long battle,
                                                                     that granting an injunction in this case would allow the
through many years and all the way to the Supreme Court, if
                                                                     plaintiffs’ (unpopular) speech, and that could induce others
the prize for winning is no relief at all?
                                                                     to seek injunctions of their own, resulting in still more
                                                                     (unpopular) speech. But this “harm” is hardly comparable
A severance remedy not only fails to help the plaintiffs, it
                                                                     to the problems associated with using severability doctrine:
harms strangers to this suit. Just five years ago, Congress
                                                                     Having to tolerate unwanted speech imposes no cognizable
expressly authorized robocalls to cell phones to collect
                                                                     constitutional injury on anyone; it is life under the First
government-backed debts. Yet, today, the Court reverses
                                                                     Amendment, which is almost always invoked to protect
that decision and outlaws the entire industry. It is highly
                                                                     speech some would rather not hear.
unusual for judges to render unlawful conduct that Congress
has explicitly made lawful—let alone to take such an
extraordinary step without warning to those who have ordered
their lives and livelihoods in reliance on the law, and without                                    *
affording those individuals any opportunity to be heard. This
                                                                     In the end, I agree that 47 U.S.C. § 227(b)(1)(A)(iii) violates
assertion of power strikes me as raising serious separation of
                                                                     the First Amendment, though not for the reasons Justice
powers questions, and it marks no small departure from our
                                                                     KAVANAUGH offers. Nor am I able to support the remedy
usual reliance on the adversarial process.
                                                                     the Court endorses today. Respectfully, if this is what modern
                                                                     “severability doctrine” has become, it seems to me all the
Nor does the analogy to equal protection doctrine solve
                                                                     more reason to reconsider our course.
the problem. That doctrine promises equality of treatment,
whatever that treatment may be. The First Amendment
isn’t so neutral. It pushes, always, in one direction: against       All Citations
governmental restrictions on speech. Yet, somehow, in the
name of vindicating the First Amendment, our remedial                --- S.Ct. ----, 2020 WL 3633780




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             18
             Case 3:20-cv-08016-DLR Document 25-1 Filed 07/10/20 Page 20 of 22
Barr v. American Association of Political Consultants, Inc, --- S.Ct. ---- (2020)




                                                        Footnotes


*      The syllabus constitutes no part of the opinion of the Court but has been prepared by the Reporter of Decisions
       for the convenience of the reader. See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337,
       26 S.Ct. 282, 50 L.Ed. 499.
*      Counsel of Record
1      The robocall restriction, as implemented by the Federal Communications Commission, bars both automated
       voice calls and automated text messages. See In re Rules and Regulations Implementing the Telephone
       Consumer Protection Act of 1991, 18 FCC Rcd. 14014, 14115 (2003). The robocall restriction applies to
       “persons,” which does not include the Government itself. See 47 U.S.C. § 153(39). Congress has also
       authorized the FCC to promulgate regulatory exceptions to the robocall restriction. See § 227(b)(2)(C). The
       FCC has authorized various exceptions over the years, such as exceptions for package-delivery notifications
       and certain healthcare-related calls. In this case, plaintiffs do not separately challenge the validity of the
       FCC’s regulatory exceptions.
2      After the 2015 amendment, § 227(b)(1) now provides:
       “It shall be unlawful for any person within the United States, or any person outside the United States if the
       recipient is within the United States—
       (A) to make any call (other than a call made for emergency purposes or made with the prior express consent
       of the called party) using any automatic telephone dialing system or an artificial or prerecorded voice—
                                                               .....
       (iii) to any telephone number assigned to a paging service, cellular telephone service, specialized mobile
       radio service, or other radio common carrier service, or any service for which the called party is charged for the
       call, unless such call is made solely to collect a debt owed to or guaranteed by the United States.” (Emphasis
       added.)
3      Plaintiffs have not challenged the TCPA’s separate restriction on robocalls to home phones. See 47 U.S.C.
       § 227(b)(1)(B).
4      This opinion uses the term “debt-collection speech” and “debt-collection robocalls” as shorthand for
       government-debt collection speech and robocalls.
5      In his scholarly separate opinion, Justice BREYER explains how he would apply freedom of speech principles.
       But the Court’s longstanding precedents, which we carefully follow here, have not adopted that approach.
       In essence, therefore, Justice BREYER argues for overruling several of the Court’s First Amendment cases,
       including the recent 2015 decision in Reed v. Town of Gilbert, 576 U.S. 155, 135 S.Ct. 2218, 192 L.Ed.2d
       236 (2015). Before overruling precedent, the Court usually requires that a party ask for overruling, or at
       least obtains briefing on the overruling question, and then the Court carefully evaluates the traditional stare
       decisis factors. Here, no party has asked for overruling, and Justice BREYER’s opinion does not analyze the
       usual stare decisis factors. Justice BREYER’s opinion therefore discounts both the Court’s precedent and
       the Court’s precedent on precedent.
6      When Congress enacts a law with a severability clause and later adds new provisions to that statute, the
       severability clause applies to those new provisions to the extent dictated by the text of the severability
       clause. Likewise, when Congress has not included a severability clause in initial legislation, Congress can
       subsequently enact a severability clause that applies to the existing statute to the extent dictated by the text
       of the later-added severability clause. In both scenarios, the text of the severability clause remains central
       to the severability inquiry.
7      If courts had broad license to invalidate more than just the offending provision, a reviewing court would have
       to consider what other provisions to invalidate: the whole section, the chapter, the statute, the public law, or
       something else altogether. Courts would be largely at sea in making that determination, and usually could
       not do it in a principled way. Here, for example, would a court invalidate all or part of the Bipartisan Budget
       Act of 2015 rather than all or part of the 1991 TCPA? After all, that 2015 Bipartisan Budget Act, not the 1991
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                  19
             Case 3:20-cv-08016-DLR Document 25-1 Filed 07/10/20 Page 21 of 22
Barr v. American Association of Political Consultants, Inc, --- S.Ct. ---- (2020)


       TCPA, added the constitutionally problematic government-debt exception. That is the kind of free-wheeling
       policy question that the Court’s presumption of severability avoids.
8      The term “invalidate” is a common judicial shorthand when the Court holds that a particular provision is
       unlawful and therefore may not be enforced against a plaintiff. To be clear, however, when it “invalidates”
       a law as unconstitutional, the Court of course does not formally repeal the law from the U. S. Code or the
       Statutes at Large. Instead, in Chief Justice Marshall’s words, the Court recognizes that the Constitution is a
       “superior, paramount law,” and that “a legislative act contrary to the constitution is not law” at all. Marbury v.
       Madison, 1 Cranch 137, 177, 2 L.Ed. 60 (1803). The Court’s authority on this front “amounts to little more
       than the negative power to disregard an unconstitutional enactment.” Massachusetts v. Mellon, 262 U.S. 447,
       488, 43 S.Ct. 597, 67 L.Ed. 1078 (1923).
       Justice THOMAS’s thoughtful approach to severability as outlined in Murphy v. National Collegiate Athletic
       Assn., 584 U. S. ––––, –––– – ––––, 138 S.Ct. 1461, 1485-1487, 200 L.Ed.2d 854 (2018), and Seila Law LLC
       v. Consumer Financial Protection Bureau, ante, at 14–24, (joined by Justice GORSUCH in the latter) would
       simply enjoin enforcement of a law as applied to the particular plaintiffs in a case. Under either the Court’s
       approach or Justice THOMAS’s approach, an offending provision formally remains on the statute books (at
       least unless Congress also formally repeals it). Under either approach, the formal remedy afforded to the
       plaintiff is an injunction, declaration, or damages. One difference between the two approaches is this: Under
       the Court’s approach, a provision is declared invalid and cannot be lawfully enforced against others. Under
       Justice THOMAS’s approach, the Court’s ruling that a provision cannot be enforced against the plaintiff, plus
       executive respect in its enforcement policies for controlling decisional law, plus vertical and horizontal stare
       decisis in the courts, will mean that the provision will not and cannot be lawfully enforced against others.
       The Court and Justice THOMAS take different analytical paths, but in many cases, the different paths lead
       to the same place.
9      On occasion, of course, it may be that a particular surrounding or connected provision is not operative in the
       absence of the unconstitutional provision, even though the rest of the law would be operative. That scenario
       may require severance of somewhat more than just the offending provision, albeit not of the entire law. Courts
       address that scenario as it arises.
10     A codifier’s note explains a change in wording from the original Public Law: “This chapter, referred to in text,
       was in the original ‘this Act’, meaning act June 19, 1934, ch. 652, 48 Stat. 1064, known as the Communications
       Act of 1934, which is classified principally to this chapter.” Note following 47 U.S.C. § 608.
11     The cases cited in the text above are pre-Erie decisions involving the constitutionality of state laws. See Erie
       R. Co. v. Tompkins, 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed. 1188 (1938). In that era, the Court often treated
       severability of state laws and federal laws in the same general way. In the post-Erie era, severability of state
       laws can potentially pose different questions than severability of federal laws. We need not address post-Erie
       severability of state laws. See, e.g., Ayotte v. Planned Parenthood of Northern New Eng., 546 U.S. 320,
       328–331, 126 S.Ct. 961, 163 L.Ed.2d 812 (2006); Leavitt v. Jane L., 518 U.S. 137, 139, 116 S.Ct. 2068, 135
       L.Ed.2d 443 (1996) (per curiam) (“Severability is of course a matter of state law”).
12     As the Government acknowledges, although our decision means the end of the government-debt exception,
       no one should be penalized or held liable for making robocalls to collect government debt after the effective
       date of the 2015 government-debt exception and before the entry of final judgment by the District Court on
       remand in this case, or such date that the lower courts determine is appropriate. See Reply Brief 24. On
       the other side of the ledger, our decision today does not negate the liability of parties who made robocalls
       covered by the robocall restriction.
13     Plaintiffs suggest that parties will not have incentive to sue if the cure for challenging an unconstitutional
       exception to a speech restriction is to eliminate the exception and extend the restriction. But many individuals
       and organizations often have incentive to challenge unequal treatment of speech, especially when a
       competitor is regulated less heavily.
*      See, e.g., Seila Law LLC v. Consumer Financial Protection Bureau, ante, at 14–24 (THOMAS, J., concurring
       in part and dissenting in part); Harrison, Severability, Remedies, and Constitutional Adjudication, 83 Geo.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                   20
             Case 3:20-cv-08016-DLR Document 25-1 Filed 07/10/20 Page 22 of 22
Barr v. American Association of Political Consultants, Inc, --- S.Ct. ---- (2020)


       Wash. L. Rev. 56 (2014); see also Movsesian, Severability in Statutes and Contracts, 30 Ga. L. Rev. 41, 41–
       42 (1995) (collecting academic criticism of severability doctrine).


End of Document                                              © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          21
